                                         Case 3:20-cv-04619-MMC Document 26 Filed 09/29/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AMERICAN SMALL BUSINESS                      Case No. 20-cv-04619-MMC
                                         LEAGUE,
                                  8
                                                      Plaintiff,                      ORDER CONTINUING HEARING ON
                                  9                                                   PLAINTIFF’S MOTION FOR
                                                 v.                                   SUMMARY JUDGMENT
                                  10
                                         SMALL BUSINESS ADMINISTRATION,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiff’s “Motion for Summary Judgment,” filed September 4,

                                  14   2020, and noticed for hearing on October 9, 2020. Also before the Court is defendant’s

                                  15   “Motion to Stay and in Opposition to Plaintiff’s Premature Motion for Summary

                                  16   Judgment,” filed September 18, 2020, and noticed for hearing on October 23, 2020, in

                                  17   which defendant raises the same issues as raised in defendant’s opposition to plaintiff’s

                                  18   motion.

                                  19         In the interest of judicial economy, and in light of the Case Management

                                  20   Conference scheduled for October 16, 2020, at which a number of the parties’ respective

                                  21   concerns may be addressed, the hearing on plaintiff’s “Motion for Summary Judgment” is

                                  22   continued to October 23, 2020.

                                  23

                                  24         IT IS SO ORDERED.

                                  25

                                  26   Dated: September 29, 2020
                                                                                              MAXINE M. CHESNEY
                                  27                                                          United States District Judge
                                  28
